EXHIBIT 10.31

OCEANFIRST BANK

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

This Amended and Restated Employment Agreement (the “Agreement”) is entered into
as of April 23, 2014 (the “Effective Date”), by and among OceanFirst Bank (the
“Bank”), a federally chartered savings institution, with its principal
administrative office at 975 Hooper Avenue, Toms River, New Jersey 08753,
OceanFirst Financial Corp., a corporation organized under the laws of the State
of Delaware, the holding company for the Bank (the “Holding Company”), and
Christopher D. Maher (“Executive”).

WHEREAS, Executive and the Bank previously entered into that certain Employment
Agreement dated February 22, 2013 (the “Original Agreement”); and

WHEREAS, Executive and the Bank wish to amend certain terms of the Original
Agreement and restate the Original Agreement in its entirety, and the Bank
wishes to assure itself of the services of Executive on the terms set forth
herein and Executive is willing to serve the Bank upon such terms.

NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:

 

1. POSITION AND RESPONSIBILITIES.

The Bank shall employ Executive, and Executive agrees to serve, until
December 31, 2014 as President and Chief Operating Officer of the Bank, and for
the remainder of his employment hereunder, as President and Chief Executive
Officer of the Bank. Executive shall render administrative and management
services to the Bank such as are customarily performed by persons situated in
similar executive capacities to such positions. During said period, Executive
also agrees to serve, if elected, as an officer and director of the Holding
Company, or any direct or indirect subsidiary of the Holding Company.

 

2. TERMS AND DUTIES.

(a) The term of Executive’s employment under this Agreement shall commence as of
the Effective Date and shall continue through June 30, 2017. Effective as of
July 1, 2015, and continuing each July 1 thereafter, the term of this Agreement
shall be automatically extended by one year such that the remaining term on such
date of extension is three (3) years, unless the disinterested members of the
board of directors of the Bank (the “Board”) elects not to extend the term of
this Agreement by giving written notice to Executive prior to such automatic
extension. The Board shall review the Agreement and Executive’s performance
annually for purposes of determining whether to give Executive such notice and
the rationale and results thereof shall be included in the minutes of the
Board’s meeting. The Board shall give notice to Executive as soon as possible
after such review.



--------------------------------------------------------------------------------

(b) During the period of Executive’s employment hereunder, except for periods of
absence occasioned by illness, reasonable vacation periods, and reasonable
leaves of absence, Executive shall devote substantially all his business time,
attention, skill, and efforts to the faithful performance of his duties
hereunder including activities and services related to the organization,
operation and management of the Bank and participation in community and civic
organizations; provided, however, that, with the approval of the Board, as
evidenced by a resolution of such Board, from time to time, Executive may serve,
or continue to serve, on the boards of directors of, and hold any other offices
or positions in, companies or organizations, which, in such Board’s judgment,
will not present any conflict of interest with the Bank, or materially affect
the performance of Executive’s duties pursuant to this Agreement.

(c) Notwithstanding anything herein to the contrary, Executive’s employment with
the Bank may be terminated by the Bank or Executive during the term of this
Agreement, subject to the terms and conditions of this Agreement.

 

3. COMPENSATION AND REIMBURSEMENT.

(a) The Bank shall pay Executive as compensation a salary of $375,000 per year
(“Base Salary”) until July 1, 2014 when Base Salary shall increase to an annual
rate of $425,000, which rate shall remain in effect until January 1, 2015 when
it shall increase to $550,000 per year. Base Salary shall include any amounts of
compensation deferred by Executive under any qualified or unqualified plan
maintained by the Holding Company or the Bank. Such Base Salary shall be payable
in accordance with the payroll practices of the Holding Company and its
Subsidiaries applicable to all employees. The Bank’s Compensation Committee or
the Board may increase Executive’s Base Salary and any increased Base Salary
shall become the “Base Salary” for purposes of this Agreement. In addition to
the Base Salary provided in this Section 3(a), the Bank shall also provide
Executive, at no premium cost to Executive, with all such other benefits as are
provided uniformly to permanent full-time employees of the Bank.

(b) Executive shall be entitled to participate in any employee benefit plans,
arrangements and perquisites substantially equivalent to those in which
Executive was participating or otherwise deriving benefit from immediately prior
to the beginning of the term of this Agreement, and the Bank will not, without
Executive’s prior written consent, make any changes in such plans, arrangements
or perquisites which would materially adversely affect Executive’s rights or
benefits thereunder; except to the extent such changes are made applicable to
all Bank employees eligible to participate in such plans, arrangements and
perquisites on a non-discriminatory basis. Without limiting the generality of
the foregoing provisions of this Subsection (b), Executive shall be entitled to
participate in or receive benefits under any employee benefit plans including
but not limited to, retirement plans, supplemental retirement plans, pension
plans, profit-sharing-plans, health-and-accident plans, medical coverage or any
other employee benefit plan or arrangement made available by the Bank in the
future to its senior executives and key management employees, subject to and on
a basis consistent with the terms, conditions and overall administration of such
plans and arrangements. Executive shall be entitled to incentive compensation
and bonuses as provided in any plan of the Bank in which Executive is eligible
to participate. Nothing paid to Executive under any such plan or arrangement
will be deemed to be in lieu of other compensation to which Executive is
entitled under this Agreement.

 

2



--------------------------------------------------------------------------------

(c) In addition to the Base Salary provided for by paragraph (a) of this
Section 3 and other compensation provided for by paragraph (b) of this
Section 3, the Bank shall pay or reimburse Executive for all reasonable travel
and other reasonable expenses incurred in the performance of Executive’s
obligations under this Agreement and may provide such additional compensation in
such form and such amounts as the Board may from time to time determine.

(d) Notwithstanding any other provisions of this Agreement, in addition to any
clawback or forfeiture provisions required by law and applicable to the Bank or
any of its subsidiaries, the compensation provided under this Agreement or under
any incentive compensation plan in which Executive participates shall be subject
to the terms of: (i) the Bank’s recoupment policy as in effect on the Effective
Date or any other policy adopted thereafter by the Board of Directors of the
Bank or the Compensation Committee thereof in order to comply with any
applicable law, regulation, order, stock exchange listing requirement,
including, without limitation, the Dodd-Frank Wall Street Reform and Consumer
Protection Act and the regulations thereunder (or any policy of the Bank adopted
pursuant to any such law, government regulation, order or stock exchange listing
requirement); and (ii) any clawback or forfeiture provisions in the Bank’s
incentive compensation plans in which Executive participates or the award
agreements with respect to Executive’s awards thereunder.

(e) The Bank may directly or indirectly withhold from any payments made under
this Agreement all Federal, state, city or other taxes and all other deductions
as shall be required pursuant to any law or governmental regulation or ruling or
pursuant to any contributory benefit plan maintained by or on behalf of the
Bank.

 

4. PAYMENTS TO EXECUTIVE UPON AN EVENT OF TERMINATION.

(a) Upon the occurrence of an Event of Termination (as herein defined) during
Executive’s term of employment under this Agreement, the provisions of this
Section shall apply. As used in this Agreement, an “Event of Termination” shall
mean and include any one or more of the following: (i) the termination by the
Bank of Executive’s full-time employment hereunder for any reason other than a
termination governed by Section 5(a) hereof, or Termination for Cause, as
defined in Section 7 hereof; (ii) Executive’s resignation from the Bank’s employ
for “Good Reason,” which shall mean without Executive’s consent (A) a material
reduction of Executive’s authority, duties or responsibilities with respect to
the Bank, including the failure to elect or reelect or to appoint or reappoint
Executive as President or Chief Operating Officer or after December 31, 2014
President and Chief Executive Officer (rather than President and Chief Operating
Officer); (B) a material reduction of Executive’s salary; (C) a material change
in the geographic location at which Executive must perform his services to the
Bank; (D) a material breach of this Agreement. Upon the occurrence of any event
described in clauses (A) through (D) above constituting “Good Reason,” Executive
shall have the right to elect to terminate his employment by resignation within
six months after initial existence of the event giving rise to said right to
resign; provided that within 30 days after the initial existence of the basis
for resignation Executive has provided the Bank written notice of the
circumstances providing the basis for resigning on account of “Good Reason” and
the Bank has failed to remedy such circumstances within 30 days after receiving
such notice. A resignation by Executive without complying with the notice and
opportunity to remedy provisions in this Agreement shall not constitute a
resignation for “Good Reason” for any purpose of this Agreement.

 

3



--------------------------------------------------------------------------------

(b) Upon the occurrence of an Event of Termination, on the Date of Termination,
as defined in Section 8, the Bank shall be obligated to pay Executive, or, in
the event of his subsequent death, his beneficiary or beneficiaries, or his
estate, as the case may be an amount equal to the greater of (i) the amount of
the remaining payments that Executive would have earned if he had continued his
employment with the Bank during the remaining term of this Agreement at
Executive’s Base Salary at the Date of Termination (or, if the Event of
Termination is attributable to a reduction in Executive’s Base Salary, then the
Base Salary in effect before such reduction); or (ii) Executive’s annual Base
Salary at the Date of Termination; provided, however, that any payments pursuant
to this subsection and subsection 4(c) below, shall not, in the aggregate,
exceed three times Executive’s average annual compensation for the five most
recent taxable years that Executive has been employed by the Bank or such lesser
number of years in the event that Executive shall have been employed by the Bank
for less than five years. Such payments shall be made in a lump sum within five
business days of Executive’s Date of Termination, subject to delayed payment
pursuant to Section 24 hereof, if applicable. Any such payment may also be
delayed where the Bank reasonably anticipates that the making of the payment
will violate Federal securities laws or other applicable law; provided that the
payment is made at the earliest date at which the Bank reasonably anticipates
that the making of the payment will not cause such violation. Such payments
shall not be reduced in the event Executive obtains other employment following
termination of employment.

(c) Upon the occurrence of an Event of Termination, the Bank will cause to be
continued life, medical, dental and disability coverage substantially identical
to the coverage maintained by the Bank or the Holding Company for Executive
prior to his termination at no premium cost to Executive, except to the extent
such coverage may be changed in its application to all Bank or Holding Company
employees. Such coverage shall cease upon the later of (i) the expiration of the
remaining term of this Agreement or (ii) the end of the month of the first
anniversary of Executive’s Date of Termination. If the provision of any of the
benefits covered by this Section 4(c) would trigger the 20% excise tax and
interest penalties under Section 409A of the Code, then the benefit(s) that
would trigger such tax and interest penalties shall not be provided
(collectively the “Excluded Benefits”), and in lieu of the Excluded Benefits the
Bank will pay to Executive, in a lump sum within thirty business days following
termination of employment or thirty business days after such determination,
should it occur after termination of employment, a cash amount equal to the cost
to the Bank of providing the Excluded Benefits. Such lump sum payment will be
subject to delayed payment pursuant to Section 24 hereof, if applicable.

 

5. CHANGE IN CONTROL.

(a) For purposes of this Agreement, a “Change in Control” of the Bank or Holding
Company shall mean an event of a nature that: (i) would be required to be
reported in response to Item 5.01 of the current report on Form 8-K, as in
effect on the date hereof, pursuant to Section 13 or 15(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”); or (ii) results in a
Change in Control of the Bank or the Holding Company within the meaning of the
Home Owners’ Loan Act of 1933, as amended, the Federal Deposit Insurance Act or
the Rules

 

4



--------------------------------------------------------------------------------

and Regulations promulgated by the Office of the Comptroller of the Currency or
its predecessor agency (collectively, the “OCC” or the “Comptroller”), as in
effect on the date hereof (provided, that in applying the definition of change
in control as set forth under the rules and regulations of the OCC, the Board
shall substitute its judgment for that of the OCC); or (iii) without limitation
such a Change in Control shall be deemed to have occurred at such time as
(A) any “person” (as the term is used in Sections 13(d) and 14(d) of the
Exchange Act) is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of voting securities of the
Bank or the Holding Company representing 25% or more of the Bank’s or the
Holding Company’s outstanding voting securities or right to acquire such
securities except for any voting securities of the Bank purchased by the Holding
Company and any voting securities purchased by any employee benefit plan of the
Bank or the Holding Company, or (B) individuals who constitute the Board on the
date hereof (the “Incumbent Board”) cease for any reason to constitute at least
a majority thereof, provided that any person becoming a director subsequent to
the date hereof whose election was approved by a vote of at least three-quarters
of the directors comprising the Incumbent Board, or whose nomination for
election by the Holding Company’s stockholders was approved by the same
Nominating Committee serving under an Incumbent Board, shall be, for purposes of
this clause (B), considered as though he were a member of the Incumbent Board,
or (C) a plan of reorganization, merger, consolidation, sale of all or
substantially all the assets of the Bank or the Holding Company or similar
transaction occurs in which the Bank or Holding Company is not the resulting
entity; provided, however, that such an event listed above will be deemed to
have occurred or to have been effectuated upon the receipt of all required
regulatory approvals not including the lapse of any statutory waiting periods.

(b) If a Change in Control has occurred pursuant to Section 5(a) or the Board
has determined that a Change in Control has occurred, Executive shall be
entitled to the benefits provided in paragraphs (c), and (d) of this Section 5
upon his subsequent termination of employment at any time during the term of
this Agreement due to: (i) Executive’s dismissal other than a Termination for
Cause, as defined herein, or (ii) Executive’s resignation for “Good Reason” as
defined in Section 4(a).

(c) Upon Executive’s entitlement to benefits pursuant to Section 5(b), the Bank
shall pay Executive, or in the event of his subsequent death, his beneficiary or
beneficiaries, or his estate, as the case may be, a sum equal to the greater of:
(i) the payments due for the remaining term of the Agreement; or (ii) three
(3) times Executive’s average annual compensation for the five (5) taxable years
preceding the taxable year in which the Date of Termination occurs or such
lesser number of years in the event that Executive shall have been employed by
the Bank for less than five (5) years. Such average annual compensation shall
include Base Salary, commissions, bonuses, contributions on Executive’s behalf
to any pension and/or profit sharing plan, severance payments, retirement
payments, directors or committee fees, fringe benefits paid or to be paid to
Executive in any such year, and payment of expense items without accountability
or business purpose or that do not meet the IRS requirements for deductibility
by the Institution; provided however, that any payment under this provision and
subsection 5(d) below shall not exceed three (3) times Executive’s average
annual compensation. Such payment shall be made in a lump sum within five
business days of the date Executive becomes entitled to benefits pursuant to
Section 5(b), subject to delayed payment pursuant to Section 24 hereof, if
applicable. Any such payment may also be delayed where the Bank reasonably
anticipates that the making of the payment will violate Federal securities laws
or other applicable law; provided that the payment is made at the

 

5



--------------------------------------------------------------------------------

earliest date at which the Bank reasonably anticipates that the making of the
payment will not cause such violation. Such payment shall not be reduced in the
event Executive obtains other employment following termination of employment.

(d) Upon Executive’s entitlement to benefits pursuant to Section 5(b), the Bank
will cause to be continued life, medical, dental and disability coverage
substantially identical to the coverage maintained by the Bank for Executive
prior to his severance at no premium cost to Executive, except to the extent
that such coverage may be changed in its application for all Bank employees on a
non-discriminatory basis. Such coverage and payments shall cease upon the
expiration of thirty-six (36) months following the Date of Termination. If the
provision of any of the benefits covered by this Section 5(d) would trigger the
20% excise tax and interest penalties under Section 409A of the Code, then the
benefit(s) that would trigger such tax and interest penalties shall not be
provided (collectively the “Excluded Benefits”), and in lieu of the Excluded
Benefits the Bank will pay to Executive, in a lump sum within thirty business
days following termination of employment or thirty business days after such
determination, should it occur after termination of employment, a cash amount
equal to the cost to the Bank of providing the Excluded Benefits. Such cash
payment will be subject to delayed payment pursuant to Section 24 hereof, if
applicable.

 

6. CHANGE OF CONTROL RELATED PROVISIONS.

Notwithstanding the provisions of Section 5, in no event shall the aggregate
payments or benefits to be made or afforded to Executive under said paragraphs
(the “Termination Benefits”) constitute an “excess parachute payment” under
Section 280G of the Code or any successor thereto, and in order to avoid such a
result, Termination Benefits will be reduced, if necessary, to an amount (the
“Non-Triggering Amount”), the value of which is one dollar ($1.00) less than an
amount equal to three (3) times Executive’s “base amount”, as determined in
accordance with said Section 280G. The allocation of the reduction required
hereby among the Termination Benefits provided by Section 5 shall be determined
by the Bank.

 

7. TERMINATION FOR CAUSE.

The term “Termination for Cause” shall mean termination because of Executive’s
personal dishonesty, incompetence, willful misconduct, any breach of fiduciary
duty involving personal profit, intentional failure to perform stated duties,
willful violation of any law, rule or regulation (other than traffic violations
or similar offenses) or final cease-and-desist order or material breach of any
provision of this Agreement. Notwithstanding the foregoing, Executive shall not
be deemed to have been Terminated for Cause unless and until there shall have
been delivered to him a Notice of Termination which shall include a copy of a
resolution duly adopted by the affirmative vote of not less than a majority of
the members of the Board at a meeting of the Board called and held for that
purpose (after reasonable notice to Executive and an opportunity for him,
together with counsel, to be heard before the Board), finding that in the good
faith opinion of the Board, Executive was guilty of conduct justifying
Termination for Cause and specifying the particulars thereof in detail.
Executive shall not have the right to receive compensation or other benefits for
any period after Termination for Cause. During the period beginning on the date
of the Notice of Termination for Cause pursuant to Section 8 hereof through the
Date of Termination for Cause, stock options and related limited rights granted
to

 

6



--------------------------------------------------------------------------------

Executive under any stock option plan shall not be exercisable, nor shall any
unvested awards granted to Executive under any stock benefit plan of the Bank,
the Holding Company or any subsidiary or affiliate thereof, vest. At the Date of
Termination for Cause, such stock options and related limited rights and such
unvested awards shall become null and void and shall not be exercisable by or
delivered to Executive at any time subsequent to such Termination for Cause.

 

8. NOTICE.

(a) Any purported termination by the Bank or by Executive shall be communicated
by Notice of Termination to the other party hereto. For purposes of this
Agreement, a “Notice of Termination” shall mean a written notice which shall
indicate the specific termination provision in this Agreement relied upon and
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of Executive’s employment under the provision so
indicated.

(b) “Date of Termination” shall mean the date specified in the Notice of
Termination (which, in the case of a Termination for Cause, shall not be less
than thirty (30) days from the date such Notice of Termination is given).

(c) If, within thirty (30) days after any Notice of Termination is given, the
party receiving such Notice of Termination notifies the other party that a
dispute exists concerning the termination, the Date of Termination shall be the
date on which the dispute is finally determined, either by mutual written
agreement of the parties, by a binding arbitration award, or by a final
judgment, order or decree of a court of competent jurisdiction (the time for
appeal therefrom having expired and no appeal having been perfected) and
provided further that the Date of Termination shall be extended by a notice of
dispute only if such notice is given in good faith and the party giving such
notice pursues the resolution of such dispute with reasonable diligence.
Notwithstanding the pendency of any such dispute, in the event Executive is
terminated for reasons other than Termination for Cause the Bank will continue
to pay Executive his Base Salary in effect when the notice giving rise to the
dispute was given until the earlier of: 1) the resolution of the dispute in
accordance with this Agreement or 2) the expiration of the remaining term of
this Agreement as determined as of the Date of Termination. Amounts paid under
this Section are in addition to all other amounts due under this Agreement and
shall not be offset against or reduce any other amounts due under this
Agreement.

 

9. POST-TERMINATION OBLIGATIONS.

All payments and benefits to Executive under this Agreement shall be subject to
Executive’s compliance with this Section 9 for one (1) full year after the
earlier of the expiration of this Agreement or termination of Executive’s
employment with the Bank. Executive shall, upon reasonable notice, furnish such
information and assistance to the Bank as may reasonably be required by the Bank
in connection with any litigation in which it or any of its subsidiaries or
affiliates is, or may become, a party.

 

10. NON-COMPETITION, NON-DISCLOSURE AND NON-SOLICITATION.

(a) Upon any termination of Executive’s employment hereunder pursuant to
Section 4 hereof, Executive agrees not to compete with the Bank for a period of
one (1) year following

 

7



--------------------------------------------------------------------------------

such termination in any city, town or county in which Executive’s normal
business office is located and the Bank has an office or has filed an
application for regulatory approval to establish an office, determined as of the
effective date of such termination, except as agreed to pursuant to a resolution
duly adopted by the Board. Executive agrees that during such period and within
said cities, towns and counties, Executive shall not work for or advise, consult
or otherwise serve with, directly or indirectly, any entity whose business
materially competes with the depository, lending or other business activities of
the Bank. The parties hereto, recognizing that irreparable injury will result to
the Bank, its business and property in the event of Executive’s breach of this
Subsection 10(a) agree that in the event of any such breach by Executive, the
Bank will be entitled, in addition to any other remedies and damages available,
to an injunction to restrain the violation hereof by Executive, Executive’s
partners, agents, servants, employees and all persons acting for or under the
direction of Executive. Nothing herein will be construed as prohibiting the Bank
from pursuing any other remedies available to the Bank for such breach or
threatened breach, including the recovery of damages from Executive.

(b) Executive recognizes and acknowledges that the knowledge of the business
activities and plans for business activities of the Bank and affiliates thereof,
as it may exist from time to time, is a valuable, special and unique asset of
the business of the Bank. Executive will not, during or after the term of his
employment, disclose any knowledge of the past, present, planned or considered
business activities of the Bank or affiliates thereof to any person, firm,
corporation, or other entity for any reason or purpose whatsoever.
Notwithstanding the foregoing, Executive may disclose any knowledge of banking,
financial and/or economic principles, concepts or ideas which are not solely and
exclusively derived from the business plans and activities of the Bank. Further,
Executive may disclose information regarding the business activities of the Bank
to the OCC and the Federal Deposit Insurance Corporation (“FDIC”) pursuant to a
formal regulatory request. In the event of a breach or threatened breach by
Executive of the provisions of this Section, the Bank will be entitled to an
injunction restraining Executive from disclosing, in whole or in part, the
knowledge of the past, present, planned or considered business activities of the
Bank or affiliates thereof, or from rendering any services to any person, firm,
corporation, other entity to whom such knowledge, in whole or in part, has been
disclosed or is threatened to be disclosed. Nothing herein will be construed as
prohibiting the Bank from pursuing any other remedies available to the Bank for
such breach or threatened breach, including the recovery of damages from
Executive.

(c) During the term of this Agreement and for a period of twelve (12) months
from and after the date that Executive is (for any reason) no longer employed by
the Bank or for a period of twelve (12) months from the date of entry by a court
of competent jurisdiction of a final judgment enforcing this covenant in the
event of a breach by Executive, whichever is longer, Executive covenants and
agrees that he will not, directly or indirectly, either as a principal, agent,
employee, employer, stockholder, co-partner or in any other individual or
representative capacity whatsoever: (i) solicit, or assist any other person or
business entity in soliciting, any depositors, borrowers or other customers of
the Bank or its subsidiaries to make deposits in or to become customers of any
other financial institution offering banking and financial products and services
substantially similar to those offered by the Bank or its subsidiaries on any
date on which the conduct at issue occurs; or (ii) induce any individuals to
terminate their employment with the Bank or any of its subsidiaries if those
individuals provide, or have provided during all or part of the covenant period
described in this Section 10,

 

8



--------------------------------------------------------------------------------

accounting, credit, lending, information technology, account management or
personal banking services for the Bank or any of its subsidiaries or any other
types of services that give those individuals significant contact with or
knowledge of the customer base of the Bank or any of its subsidiaries.

 

11. SOURCE OF PAYMENTS.

(a) All payments provided in this Agreement shall be timely paid in cash or
check from the general funds of the Bank. The Holding Company, however,
unconditionally guarantees payment and provision of all amounts and benefits due
hereunder to Executive and, if such amounts and benefits due from the Bank are
not timely paid or provided by the Bank, such amounts and benefits shall be paid
or provided by the Holding Company.

(b) Notwithstanding any provision herein to the contrary, to the extent that
payments and benefits, as provided by this Agreement, are paid to or received by
Executive under the Amended and Restated Employment Agreement dated April 23,
2014, between Executive and the Holding Company (the “Holding Company
Agreement”), such compensation payments and benefits paid by the Holding Company
will be subtracted from any amounts due simultaneously to Executive under
similar provisions of this Agreement. Payments pursuant to this Agreement and
the Holding Company Agreement shall be allocated in proportion to the services
rendered and time expended on such activities by Executive as determined by the
Holding Company and the Bank on a quarterly basis.

 

12. EFFECT ON PRIOR AGREEMENTS AND EXISTING BENEFITS PLANS.

This Agreement contains the entire understanding between the parties hereto and
supersedes any prior employment agreement between the Bank or any predecessor of
the Bank and Executive, including the Original Agreement, except that this
Agreement shall not affect or operate to reduce any benefit or compensation
inuring to Executive of a kind elsewhere provided, including without limitation
the Supplemental Executive Retirement Account Agreement, dated June 18, 2013, by
and among Executive, the Holding Company and the Bank. No provision of this
Agreement shall be interpreted to mean that Executive is subject to receiving
fewer benefits provided under any other agreement or plan with the Bank or the
Holding Company than those available to him without reference to this Agreement.

 

13. NO ATTACHMENT.

(a) Except as required by law, no right to receive payments under this Agreement
shall be subject to anticipation, commutation, alienation, sale, assignment,
encumbrance, charge, pledge, or hypothecation, or to execution, attachment,
levy, or similar process or assignment by operation of law, and any attempt,
voluntary or involuntary, to affect any such action shall be null, void, and of
no effect.

(b) This Agreement shall be binding upon, and inure to the benefit of, Executive
and the Bank and their respective successors and assigns.

 

9



--------------------------------------------------------------------------------

14. MODIFICATION AND WAIVER.

(a) This Agreement may not be modified or amended except by an instrument in
writing signed by the parties hereto.

(b) No term or condition of this Agreement shall be deemed to have been waived,
nor shall there be any estoppel against the enforcement of any provision of this
Agreement, except by written instrument of the party charged with such waiver or
estoppel. No such written waiver shall be deemed a continuing waiver unless
specifically stated therein, and each such waiver shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future as to any act other than that specifically waived.

 

15. REQUIRED PROVISIONS.

(a) The Bank’s Board of Directors may terminate Executive’s employment at any
time, but any termination by the Bank’s Board of Directors, other than
Termination for Cause, shall not prejudice Executive’s right to compensation or
other benefits under this Agreement. Executive shall not have the right to
receive compensation or other benefits for any period after Termination for
Cause as defined in Section 7 hereinabove.

(b) If Executive is suspended from office and/or temporarily prohibited from
participating in. the conduct of the Bank’s affairs by a notice served under
Section 8(e)(3) or 8(g)(1) of the Federal Deposit Insurance Act, 12 U.S.C.
§1818(e)(3) or (g)(1); the Bank’s obligations under this contract shall be
suspended as of the date of service, unless stayed by appropriate proceedings.
If the charges in the notice are dismissed, the Bank may in its discretion:
(i) pay Executive all or part of the compensation withheld while their contract
obligations were suspended; and (ii) reinstate (in whole or in part) any of the
obligations which were suspended.

(c) If Executive is removed and/or permanently prohibited from participating in
the conduct of the Bank’s affairs by an order issued under Section 8(e)(4) or
8(g)(1) of the Federal Deposit Insurance Act, 12 U.S.C. §1818(e)(4) or (g)(1),
all obligations of the Bank under this contract shall terminate as of the
effective date of the order, but vested rights of the contracting parties shall
not be affected.

(d) If the Bank is in default as defined in Section 3(x)(1) of the Federal
Deposit Insurance Act, 12 U.S.C. §1813(x)(1) all obligations of the Bank under
this contract shall terminate as of the date of default, but this paragraph
shall not affect any vested rights of the contracting parties.

(e) All obligations of the Bank under this Agreement shall be terminated, except
to the extent determined that continuation of the Agreement is necessary for the
continued operation of the Bank: (i) by the Comptroller (or his designee), at
the time the FDIC enters into an agreement to provide assistance to or on behalf
of the Bank under the authority contained in Section 13(c) of the Federal
Deposit Insurance Act, 12 U.S.C. §1823(c); or (ii) by the Comptroller (or his
designee) at the time the Comptroller (or his designee) approves a supervisory
merger to resolve problems related to the operations of the Bank or when the
Bank is determined by the Comptroller to be in an unsafe or unsound condition.
Any rights of the parties that have already vested, however, shall not be
affected by such action.

(f) Any payments made to Executive pursuant to this Agreement, or otherwise, are
subject to and conditioned upon compliance with 12 U.S.C. §1828(k), 12 C.F.R.
§145.121 and 12 C.F.R. Part 359 and any rules and regulations promulgated
thereunder.

 

10



--------------------------------------------------------------------------------

16. REINSTATEMENT OF BENEFITS UNDER SECTION 15(b).

In the event Executive is suspended and/or temporarily prohibited from
participating in the conduct of the Bank’s affairs by a notice described in
Section 15(b) hereof (the “Notice”) during the term of this Agreement, the Bank
will assume its obligation to pay and Executive will be entitled to receive all
of the termination benefits provided for under Section 5 of this Agreement upon
the Bank’s receipt of a dismissal of charges in the Notice.

 

17. SEVERABILITY.

If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any .part of such provision not held so invalid, and each
such other provision and part thereof shall to the full extent consistent with
law continue in full force and effect, and it is the intention and desire of the
parties that the court treat any provisions of this Agreement which are not
fully enforceable as having been modified to the extent deemed necessary by the
court to render them reasonable and enforceable and that the court enforce them
to such extent.

 

18. HEADINGS FOR REFERENCE ONLY.

The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.

 

19. GOVERNING LAW.

The validity, interpretation, performance and enforcement of this Agreement
shall be governed by the laws of the State of New Jersey, but only to the extent
not superseded by federal law.

 

20. ARBITRATION.

Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by arbitration, conducted before a panel of three
arbitrators sitting in a location selected by Executive within fifty (50) miles
from the location of the Bank, in accordance with the rules of the American
Arbitration Association then in effect. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction; provided, however, that
Executive shall be entitled to seek specific performance of his right to be paid
until the Date of Termination during the pendency of any dispute or controversy
arising under or in connection with this Agreement.

 

11



--------------------------------------------------------------------------------

In the event any dispute or controversy arising under or in connection with
Executive’s termination is resolved in favor of Executive, whether by judgment,
arbitration or settlement, Executive shall be entitled to the payment of all
back-pay, including salary, bonuses and any other cash compensation, fringe
benefits and any compensation and benefits due Executive under this Agreement.

 

21. PAYMENT OF COSTS AND LEGAL FEES.

All reasonable costs and legal fees paid or incurred by Executive pursuant to
any dispute or question of interpretation relating to this Agreement shall be
paid or reimbursed by the Bank if Executive is successful on the merits pursuant
to a legal judgment, arbitration or settlement.

 

22. INDEMNIFICATION.

(a) The Bank shall provide Executive (including his heirs, executors and
administrators) with coverage under a standard directors’ and officers’
liability insurance policy at its expense, and shall indemnify Executive (and
his heirs, executors and administrators) as permitted under federal law against
all expenses and liabilities reasonably incurred by him in connection with or
arising out of any action, suit or proceeding in which he may be involved by
reason of his having been a director or officer of the Bank (whether or not he
continues to be a director or officer at the time of incurring such expenses or
liabilities), such expenses and liabilities to include, but not be limited to,
judgments, court costs and attorneys’ fees and the cost of reasonable
settlements.

(b) Any payments made to Executive pursuant to this Section are subject to and
conditioned upon compliance with 12 C.F.R.§§145.121 and 359.5 and any rules or
regulations promulgated thereunder.

 

23. SUCCESSOR TO THE BANK.

The Bank shall require any successor or assignee, whether direct or indirect, by
purchase, merger, consolidation or otherwise, to all or substantially all the
business or assets of the Bank or the Holding Company, expressly and
unconditionally to assume and agree to perform the Bank’s obligations under this
Agreement, in the same manner and to the same extent that the Bank would be
required to perform if no such succession or assignment had taken place.

 

24. APPLICATION OF SECTION 409A OF THE CODE.

(a) To the extent applicable, it is intended that this Agreement comply with the
provisions of Section 409A of the Code, so as to prevent inclusion in gross
income of any amounts payable or benefits provided hereunder in a taxable year
that is prior to the taxable year or years in which such amounts or benefits
would otherwise actually be distributed, provided or otherwise made available to
Executive. This Agreement shall be construed, administered, and governed in a
manner consistent with this intent and the following provisions of this Section
shall control over any contrary provisions of this Agreement.

(b) In the event Executive is a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code and delayed payment of any amount or
commencement of any

 

12



--------------------------------------------------------------------------------

benefit under this Agreement is required to avoid a prohibited distribution
under Section 409A(a)(2) of the Code, then (i) amounts payable in connection
with Executive’s termination of employment will be delayed and paid, with
interest at the short term applicable federal rate as in effect as of the
termination date, in a single lump sum six months thereafter (or if earlier, the
date of Executive’s death) and (ii) with respect to medical and welfare
benefits, Executive shall be entitled to bear the cost of such benefits for six
months following such termination date, after which time the Bank shall continue
to provide such benefits for the period they would otherwise have been provided,
commencing from the six month anniversary of Executive’s termination date.

(c) Payments and benefits hereunder upon Executive’s termination or severance of
employment with the Bank that constitute deferred compensation under Code
Section 409A payable shall be paid or provided only at the time of a termination
of Executive’s employment which constitutes a “separation from service” within
the meaning of Code Section 409A (subject to a possible six-month delay pursuant
to Subsection (b) above).

(d) For purposes of Code Section 409A, the right to a series of payments under
this Agreement shall be treated as a right to a series of separate payments so
that each payment hereunder is designated as a separate payment for purposes of
Code Section 409A.

(e) All reimbursements and in kind benefits provided under this Agreement,
including, but not limited to, payments under Sections 3, 21 and 22, shall be
made or provided in accordance with the requirements of Code Section 409A,
including, where applicable, the requirement that (i) any reimbursement is for
expenses incurred during Executive’s lifetime (or during a shorter period of
time specified in this Agreement), (ii) the amount of expenses eligible for
reimbursement, or in kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in kind benefits to be
provided, in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred, and (iv) the right to reimbursement
or in kind benefits is not subject to liquidation or exchange for another
benefit.

(f) References in this Agreement to Code Section 409A include both that section
of the Code itself and any guidance promulgated thereunder.

 

13



--------------------------------------------------------------------------------

SIGNATURES

IN WITNESS WHEREOF, OceanFirst Bank and OceanFirst Financial Corp. have caused
this Agreement to be executed and seals to be affixed hereunto by their duly
authorized officers and directors, and Executive has signed this Agreement, on
the 23rd day of April, 2014.

 

ATTEST:     OCEANFIRST BANK

/s/ Steven J. Tsimbinos

    By:  

/s/ John R. Garbarino

Secretary     For Entire Board of Directors [SEAL]       ATTEST:     OCEANFIRST
FINANCIAL CORP.     (Guarantor)

/s/ Steven J. Tsimbinos

    By:  

/s/ John R. Garbarino

Secretary     For Entire Board of Directors [SEAL]       WITNESS:          

/s/ Christopher D. Maher

/s/ Steven J. Tsimbinos

    Executive

 

14